Exhibit 10.11.5

PAETEC HOLDING CORP.

2007 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

PAETEC Holding Corp., a Delaware corporation (the “Company”), hereby grants
shares of the common stock, par value $.01 per share, of the Company (the
“Stock”) to the Grantee named below, subject to the vesting conditions set forth
in the attached term sheet. Additional terms and conditions of the Award are set
forth in this cover sheet, in the attached term sheet (together with this cover
sheet and any schedules and exhibits attached hereto, the “Agreement”) and in
the Company’s 2007 Omnibus Incentive Plan (the “Plan”).

Grant Date:                          ,         

Name of Grantee:                                         

Number of Shares of Stock Covered by Grant:                     

Purchase Price per Share: $0.00

Vesting Start Date:                          ,         

Carefully review all of the terms and conditions described in the Agreement and
in the Plan, a copy of which has been provided to you. In the event any
provision of this Agreement should appear to be inconsistent with the Plan, the
Plan will control.

Attachment

This is not a stock certificate or a negotiable instrument.



--------------------------------------------------------------------------------

PAETEC HOLDING CORP.

2007 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

 

Restricted Stock/ Nontransferability

   This grant is an Award of Stock in the number of shares of Stock set forth on
the cover sheet, at the purchase price set forth on the cover sheet, and subject
to the vesting conditions described below (the “Restricted Stock”). The purchase
price is deemed paid by your prior services to the Company. To the extent not
yet vested, your Restricted Stock may not be sold, assigned, pledged,
hypothecated or otherwise transferred, whether by operation of law or otherwise,
nor may the Restricted Stock be made subject to execution, attachment or similar
process.

Vesting

   Your right to the Stock under this Award will vest as to              (    )
of the total number of shares of Stock covered by this Award, as shown on the
cover sheet, on the     -year anniversary of the Vesting Start Date (the
“Anniversary Date”), provided you then continue in Service. Thereafter, for each
such vesting date that you remain in Service, your right to the Stock under this
Award will vest at the rate of              (    ) shares of Stock per year as
of each subsequent Anniversary Date. In addition, any performance-based
conditions to vesting are set forth on Schedule 1 attached hereto.   
Notwithstanding the preceding paragraph, if the Vesting Date occurs during a
period in which you are (1) subject to a lock-up agreement restricting your
ability to sell Stock in the open market or (2) restricted from selling Stock in
the open market because you are not then eligible to sell under the Company’s
insider trading or similar plan as then in effect (whether because a trading
window is not open or you are otherwise restricted from trading), vesting in
such Stock will be delayed until the first date on which you are no longer
prohibited from selling Stock due to a lock-up agreement or insider trading or
similar plan restriction (the “Extended Vesting Date”), and provided, further,
that you have been continuously in Service from the Grant Date until the
Extended Vesting Date.    The resulting aggregate number of vested shares of
Stock will be rounded to the nearest whole number, and you may not vest in more
than the number of shares of Stock covered by this Award.    Your right to the
Stock under this Award will become 100% vested upon your termination of Service,
if your Service

 

2



--------------------------------------------------------------------------------

     terminates as a result of your death or Disability. No Stock will vest
after your Service has terminated for
any reason other than as a result of your death or Disability.

Forfeiture of Unvested Stock

   In the event that your Service terminates for any reason other than your
death or Disability, you will forfeit to the Company all of the Stock subject to
this Award that has not yet vested or with respect to which all applicable
restrictions and conditions have not lapsed.

Stock Issuance

   The Company will issue your Restricted Stock in your name as of the Grant
Date. The issuance of your Stock under this Award will be evidenced in such a
manner as the Board, in its discretion, will deem appropriate, including,
without limitation, book-entry registration or issuance of one or more stock
certificates, with any unvested shares of Restricted Stock bearing a legend with
the appropriate restrictions imposed by this Agreement. As your interest in the
Stock vests as described above, the recordation of the Restricted Stock
attributable to you will be appropriately modified.

Withholding Taxes

   You agree, as a condition of this Award, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the payment of dividends or the vesting of Stock acquired under this Award.
In the event that the Company determines that any federal, state, local or
foreign tax or withholding payment is required relating to the payment of
dividends or the vesting of Stock arising from this Award, the Company will have
the right to require such payments from you, or withhold such amounts from other
payments due to you from the Company or any Affiliate. Subject to the prior
approval of the Company, which may be withheld by the Company, in its sole
discretion, you may elect to satisfy this withholding obligation, in whole or in
part, by causing the Company to withhold Stock otherwise issuable to you or by
delivering to the Company Stock already owned by you. The Stock so delivered or
withheld must have an aggregate Fair Market Value equal to the withholding
obligation and may not be subject to any repurchase, forfeiture, unfulfilled
vesting, or other similar requirements.

Section 83(b)

Election

   Under Section 83 of the Internal Revenue Code of 1986, as amended (the
“Code”), the difference between the purchase price paid for the Stock and its
fair market value on the date on which any forfeiture restrictions applicable to
such Stock lapse will be reportable as ordinary income at that time. For this
purpose, “forfeiture restrictions” include the forfeiture as to



--------------------------------------------------------------------------------

   unvested Stock described above. You may elect to be taxed at the time you
acquire the Stock, rather than when such Stock ceases to be subject to such
forfeiture restrictions, by filing an election under Section 83(b) of the Code
with the Internal Revenue Service within thirty (30) days after the Grant Date.
You will be required to make a tax payment to the extent that the purchase price
is less than the fair market value of the Stock on the Grant Date. No tax
payment will be required to be made to the extent that the purchase price is at
least equal to the fair market value of the Stock on the Grant Date. The form
for making this election is attached as Exhibit A hereto. Failure to make this
filing within the thirty (30) day period will result in the recognition of
ordinary income by you (in the event that the fair market value of the Stock as
of the vesting date exceeds the purchase price) as the forfeiture restrictions
lapse.    YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE
COMPANY’S, TO FILE A TIMELY ELECTION UNDER CODE SECTION 83(b), EVEN IF YOU
REQUEST THAT THE COMPANY OR ITS REPRESENTATIVES MAKE THIS FILING ON YOUR BEHALF.
YOU ARE RELYING SOLELY ON YOUR OWN ADVISORS WITH RESPECT TO THE DECISION AS TO
WHETHER OR NOT TO FILE ANY CODE SECTION 83(b) ELECTION.

Retention Rights

   This Agreement does not give you the right to be retained by the Company (or
any parent, Subsidiaries or Affiliates) in any capacity. The Company reserves
(and any parent, Subsidiaries or Affiliates reserve) the right to terminate your
Service at any time and for any reason.

Shareholder Rights

   You have the right to vote the Restricted Stock and to receive any dividends
declared or paid on such Stock. Any distributions you receive as a result of any
stock split, stock dividend, combination of stock, reclassification of stock or
other similar transaction will be deemed to be a part of the Restricted Stock
and subject to the same conditions and restrictions applicable thereto. The
Company may, in its sole discretion, require any dividends paid on the
Restricted Stock to be reinvested in Stock, which the Company may, in its sole
discretion, deem to be a part of the Restricted Stock and subject to the same
conditions and restrictions applicable thereto. Except as described in the Plan,
no adjustments will be made for dividends or other rights if the applicable
record date occurs before your stock certificate is issued or a book-entry
registration is made.

 

4



--------------------------------------------------------------------------------

Adjustments

   In the event of a stock split, a stock dividend, reverse stock split or a
similar change in the Stock, the number of shares of Stock covered by this Award
may be adjusted (and rounded down to the nearest whole number) if required
pursuant to the Plan. Your Restricted Stock will be subject to the terms of the
agreement of merger, liquidation, or reorganization, in the event that the
Company is subject to such corporate activity, to extent specified in the Plan.

Applicable Law

   This Agreement will be interpreted and enforced under the laws of the State
of Delaware, other than any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

Forum Selection

   At all times each party hereto (1) irrevocably submits to the exclusive
jurisdiction of any New York court or Federal court sitting in New York; (2)
agrees that any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby will be heard and determined
in such New York or Federal court; (3) to the extent permitted by law,
irrevocably waives (i) any objection such party may have to the laying of venue
of any such action or proceeding in any of such courts, or (ii) any claim that
such party may have that any such action or proceeding has been brought in an
inconvenient forum; and (4) to the extent permitted by law, irrevocably agrees
that a final nonappealable judgment in any such action or proceeding will be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this section entitled “Forum
Selection” will affect the right of any party hereto to serve legal process in
any manner permitted by law.

Legends

  

All certificates, if any, representing the Stock issued in connection with this
Award will, where applicable, have endorsed thereon the following legend:

 

“THE SHARES OF STOCKS REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AND FORFEITURE PROVISIONS SET FORTH IN AN AGREEMENT
BETWEEN THE COMPANY AND THE REGISTERED HOLDER OR HIS OR HER PREDECESSOR IN
INTEREST. A COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE
COMPANY AND WILL BE FURNISHED UPON WRITTEN REQUEST TO THE SECRETARY OF THE
COMPANY BY THE HOLDER OF RECORD OF THE SHARES REPRESENTED BY THIS CERTIFICATE.”

 

5



--------------------------------------------------------------------------------

The Plan

   The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.    This Agreement and the Plan constitute the
entire understanding between you and the Company regarding this Award of
Restricted Stock. Any prior agreements, commitments or negotiations concerning
this Award are superseded.

Data Privacy

   In order to administer the Plan, the Company may process personal data about
you. Such data include, but are not limited to, the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.    By
accepting this Award, you give explicit consent to the Company to process any
such personal data. You also give explicit consent to the Company to transfer
any such personal data outside the country in which you work or are employed
(including, with respect to non-U.S. resident Grantees, to the United States) to
transferees who will include the Company and other persons who are designated by
the Company to administer the Plan.

Consent to Electronic Delivery

   The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this Award, you agree that the Company may
deliver the Plan prospectus, the Company’s annual report and other documents to
you in an electronic format. If at any time you would prefer to receive paper
copies of these documents, as you are entitled to, the Company would be pleased
to provide copies. Please contact [NAME, TITLE, PAETEC Holding Corp., ADDRESS,
PHONE] to request paper copies of these documents.

By accepting this Award, you agree to all of the terms and conditions described
above and in the Plan.

 

6



--------------------------------------------------------------------------------

EXHIBIT A

ELECTION UNDER SECTION 83(b) OF

THE INTERNAL REVENUE CODE

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

 

  1. The name, address and Social Security number of the undersigned:

Name:                                     
                                        
                                        
                                        
                                                                     

Address:                                     
                                        
                                        
                                        
                                                                 

Social Security No. :                                
                                        
                                        
                                        
                                               

 

  2. Description of property with respect to which the election is being made:

                     shares of common stock, par value $.01 per share (“Stock”),
of PAETEC Holding Corp., a Delaware corporation (the “Company”).

 

  3. The date on which the property was transferred is                     
    , 20    .

 

  4. The taxable year to which this election relates is calendar year 20    .

 

  5. Nature of restrictions to which the property is subject:

The Stock is subject to the provisions of a Restricted Stock Agreement between
the undersigned and the Company. The Stock is subject to forfeiture under the
terms of the Agreement.

 

  6. The fair market value of the property at the time of transfer (determined
without regard to any lapse restriction) was $                     per share,
for a total of $                     .

 

  7. The amount paid by taxpayer for the property was $                    .

 

  8. A copy of this statement has been furnished to the Company.

Dated:                     , 20    

 

 

Taxpayer’s Signature

 

Taxpayer’s Printed Name



--------------------------------------------------------------------------------

PROCEDURES FOR MAKING ELECTION

UNDER INTERNAL REVENUE CODE SECTION 83(b)

The following procedures must be followed with respect to the attached form for
making an election under Internal Revenue Code Section 83(b) in order for the
election to be effective:1/

1. You must file one copy of the completed election form with the IRS Service
Center where you file your federal income tax returns within 30 days after the
Grant Date of your Restricted Stock.

2. At the same time that you file the election form with the IRS, you must also
give a copy of the election form to the Secretary of the Company.

3. You must file another copy of the election form with your federal income tax
return (generally, Form 1040) for the taxable year in which the Stock is
transferred to you.

--------------------------------------------------------------------------------

1/

Whether or not to make the election is your decision and may create tax
consequences for you. You are advised to consult your tax advisor if you are
unsure whether or not to make the election.



--------------------------------------------------------------------------------

Schedule 1

Performance-Based Vesting